 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtchison Lumber and Logging Co.andTruck Drivers,Warehousemen and Helpers,Local Union No. 148,Affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Independent,Petitioner.Case19-RC-7237December13, 1974DECISIONON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn October 2, 1974, the Regional Director for Re-gion 19 issued a Decision and Direction of Election inthe above-entitled proceeding in which he directed ane. 2ction in a unit of "all logging truckdrivers employedby the Employer at its Tonasket, Washington, opera-tion." Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed a timelyrequest for review of the Regional Director's decisionon the grounds,inter alia,that, in rejecting the Em-ployer's contention that only an overall production andmaintenance unit including truckdrivers is appropriate,the Regional Director departed from officially reportedBoard precedent.By telegraphic order dated October 31, 1974, theNational Labor Relations Board granted the requestfor review and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issue under review and makes the follow-ing findings:The Employer is a partnership engaged in contractlogging for various sawmill operators. It does not oper-ate a sawmill, but cuts, prepares, and delivers logs tomill operators. Its logging operation consists of twocrews, each performing such operations as felling, limb-ing, skidding, sawing, loading, and hauling logs. Eachcrew is directed by a foreman and includes such variousemployee classifications as fellers, cat skinners, landingmen, loader operator, and truckdrivers. There are ap-proximately 7 employee truckdrivers and 23 employeesin other classifications. Although the primary functionof the drivers is to haul logs from the loading areas tothe mills, the record discloses that the drivers haveregular contact with other employees at the landingwhere the logs are loaded onto their trucks. They arealso utilized to perform duties of other crewmembers,such as limbing, skidding, removing chokers from logs,and working with or in place of the loader operator.During spring "breakup," when roads are not usablefor hauling, senior drivers are offered such employmentas is available in other job classifications. In addition,the record reveals that most of the drivers have oc-cupied other job classifications of the Employer, andthat some of the production and maintenance em-ployees have previously been log-hauling drivers for theEmployer.The drivers receive the same benefits as other pro-duction and maintenance employees, are paid the sameday from a common payroll, albeit the pay of the driv-ers is computed on a different basis, essentially workthe same week, and share common supervision. In ad-dition, it is clear that, in performing the overall func-tion of the Employer, the work of each job classificationisdependent on the operation of the other classifica-tions in such a way that any termination or slowdownof work in one part of the logging operation will affectthe balance of the operation.In appropriate cases, the Board has found that truck-drivers may constitute separate units where the driversare a functionally distinct and homogeneous groupwhose duties and interests are different from other em-ployees.Here, however, there is insufficient basis forsuch a finding. It is clear from the record and theforegoing that the drivers requested here perform over-lapping job functions with other employees, have heldother job classifications of the Employer, and otherwiseshare a community of interest with the Employer'sother production and maintenance employees. In suchcircumstances, we have found that a unit limited totruckdrivers is inappropriate.' Thus, based on the re-cord as a whole, we find here, contrary to the RegionalDirector, that the appropriate unit must encompass allof the Employer's production and maintenance em-ployees and truckdrivers.2Accordingly, we shall remand this case to the Re-gional Director so that he may conduct an election inaccordance with his Decision and Direction of Electionas modified herein3 except that the payroll period foreligibility shall be that immediately preceding the dateof issuance of this Decision.[Excelsiorfootnote omittedfrom publication.]ISeeStandard Oil Company,147 NLRB 1226 (1964)2Claridge Logging Company, Inc,164 NLRB 1068 (1967),BoydenLogging, Inc,164 NLRB 1069 (1967),As the unit found appropriate herein is larger than that sought byPetitioner, if the Petitioner does not now wish to participate in an electionin the unit found, we shall permit it to withdraw its petition without preju-dice upon notice to the Regional Director within 5 days from the date ofthisDecisionAlso, as the Petitioner's showing of interest was for a unit smaller thanthe unit in which an election is being directed, the Regional Director shalldetermine whether the Petitioner has an adequate showing of interest in thebroader unit found appropriate before proceeding to an election215 NLRB No. 105